NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TODD HOWARD NESSA,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-951
                                         )
ALEXANDRA D. NESSA,                      )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for Polk
County; Michael McDaniel, Judge.

Todd Howard Nessa, pro se.

Alexandra D. Nessa, pro se.



PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.